Exhibit 10.3

INVESTOR RIGHTS AND CONVERSION AGREEMENT

This Investor Rights and Conversion Agreement (the “Agreement”) is dated as of
February 1, 2012, by and among Real Estate Strategies L.P., a Bermuda Limited
Partnership (“RES” or the “Investor”), IRSA Inversiones y Representaciones
Sociedad Anónima, an Argentine sociedad anónima (“IRSA”) (solely for purposes of
Section 7(e) hereof) and Supertel Hospitality, Inc., a Virginia corporation (the
“Company” and, together with the Investor and IRSA, the “Parties”).

WHEREAS, the Investor and IRSA entered into a purchase agreement dated
November 16, 2011 with the Company (the “Purchase Agreement”) with respect to
the purchase of shares of Series C Preferred Stock, par value $0.01 per share of
the Company (the “Preferred Shares”), which are convertible into shares of
common stock of the Company, par value $0.01 per share, which are validly
issued, fully paid and non assessable and free of any preemptive rights, rights
of first refusal or other or similar rights, subject to the Transaction
Documents (the “Common Stock”);

WHEREAS, in connection with the authorization of the Preferred Shares, the
Company will file with the Commonwealth of Virginia an amendment to the
Company’s Articles of Incorporation setting forth the terms of the Preferred
Shares (the “Preferred Share Terms”);

WHEREAS, upon the sale and purchase of the Preferred Shares, the Company will
issue to Investor the warrants (the “Warrants”) to purchase Common Stock (the
“Warrant Shares”) on the terms contained therein; and

WHEREAS, upon the sale and purchase of the Preferred Shares, the Company, the
Investor and IRSA will enter into a directors designation agreement (the
“Directors Designation Agreement”);

WHEREAS, upon the sale and purchase of the Preferred Shares, the Company, the
Investor and IRSA will enter into a registration rights agreement (the
“Registration Rights Agreement”); and

WHEREAS, in connection with the purchase of the Preferred Shares pursuant to the
Purchase Agreement, the parties desire to enter into this Agreement to provide
Investor with certain additional rights and obligations and to promote the
interests of the Company, and to provide for certain other matters as set forth
herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, and other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

1. Company Conversion Call.

(a) Conversion Call. If at any time after the Closing Date, the Company has paid
regular dividends on the Common Stock of $0.075 per share or more in one or more
dividend payments in a twelve (12) month period, the Company shall have the
right, in accordance with this Section 1, to require, in a written notice
provided to the Investor, that the Investor promptly convert the Preferred
Shares into Common Stock on a reasonable basis so as to convert all Preferred
Shares but not to exceed the Beneficial Ownership Limitation pursuant to the
terms thereof (the “Conversion Call”). If after such conversion and provided
that the Company continues to pay at least a $0.075 dividend on its Common Stock
then if the Investor sells Common Stock so that it holds less than the
Beneficial Ownership Limitation but still owns Preferred Shares, then the
Investor will promptly convert any additional Preferred Shares to Common Stock
in order to maintain the aforementioned limited limitation. No Conversion Call
will be issued by the Company to require such conversions of Preferred Shares
into Common Stock unless the Company



--------------------------------------------------------------------------------

has a good faith expectation that it will maintain the regular dividend rate at
the $ 0.075 level or greater over the succeeding year. The Company will file a
registration statement with the Securities and Exchange Commission (“SEC”)
pursuant to the Registration Rights Agreement registering for the resale the
Common Stock issuable upon the conversion of the Preferred Shares.

(b) Call Mechanics. At any time after the Conversion Call is exercisable
pursuant to Section 1(a) above, the Company, in accordance with the terms
hereof, may exercise the Conversion Call, in whole but not in part by delivering
to the Investor written notice of the election (the “Conversion Call Notice”),
duly executed by the Company, with a representation by the Company that it has a
good faith expectation that it will maintain or increase the regular $0.075
dividend rate over the following twelve (12) months. At the conclusion of such
twelve (12) months if the regular dividend rate has not been maintained or
increased, then the Conversion Call Notice shall terminate and no additional
conversions of Preferred Shares shall be required with respect to that
Conversion Call Notice.

(c) Conversion. Within 30 days after receiving a Conversion Call Notice, the
Investor shall deliver a notice of conversion to the Company to convert the
number of Preferred Shares into Common Stock as specified in the Conversion Call
Notice. Any such conversion shall be subject to the Preferred Share Terms,
including the Beneficial Ownership Limitation therein. Any Preferred Shares that
cannot be exercised by the Investor to the extent specified in the Conversion
Call Notice because of the Beneficial Ownership Limitation, shall be converted
by Investor at the time or times thereafter if and when the Beneficial Ownership
Limitation would not then be exceeded, provided that, upon the Investor’s
request at the time of such subsequent conversion the Company by written
representation advises that it has a good faith expectation the it will maintain
or increase the regular dividend rate of $0.075 per share of Common Stock for
the twelve (12) months subsequent to the conversion.

(d) Issuance of Conversion Shares. Promptly but no later than 10 calendar days
after receipt by the Company of the notice of conversion as described in
Section 1(d) and delivery of the certificates of the Preferred Shares to be
converted, the Company shall issue and cause to be delivered to the Investor a
certificate or certificates (or the electronic equivalent thereof) representing
the number of fully paid and non-assessable Common Stock as specified in the
Conversion Call Notice.

(e) Reservation of Authorized Common Stock. As provided in the Preferred Share
Terms, the Company has, and shall continue at all times to reserve and keep
available out of the aggregate of its authorized but unissued Common Stock, free
and clear of all liens and preemptive rights, such number of duly authorized
Common Stock as shall be sufficient to enable the Company at any time to fulfill
all of its obligations pursuant to the Conversion Call option.

(f) Certificate of Adjustment. Whenever the Conversion Price is adjusted, the
Company will promptly deliver an adjustment notice as provided in the Preferred
Share Terms.

(g) Minimum Adjustment. Notwithstanding anything herein to the contrary, as
provided in the Preferred Share Terms, no adjustment of the Conversion Price
shall be made pursuant to this Section 1 in an amount less than $0.01 per share,
and any such lesser adjustment shall be carried forward and shall be made at the
time and together with the next subsequent adjustment which together with any
adjustments so carried forward shall amount to $0.01 per share, or more.

(h) Notices of Record Date. Unless the Investor Designees have prior notice,
upon (i) any taking by the Company of a record of the holders of Common Stock
for the purpose of determining the holders thereof who are entitled to receive
any dividend or other distribution (other than the Company’s normal quarterly
cash dividend), or (ii) any acquisition or other capital reorganization of the
Company, any reclassification or recapitalization of the capital stock of the
Company, any merger or consolidation

 

2



--------------------------------------------------------------------------------

of the Company with or into any other entity, or any transfer of substantially
all of the assets of the Company, or any voluntary or involuntary dissolution,
liquidation or winding up of the Company, the Company shall mail to the Investor
at least ten (10) days prior to the record date specified therein a notice
specifying (a) the date on which any such record is to be taken for the purpose
of such dividend or distribution and a description of such dividend or
distribution, (b) the date on which any such acquisition, reorganization,
reclassification, consolidation, merger, transfer of substantially all of the
assets of the Company, dissolution, liquidation or winding up is expected to
become effective, and (c) the date, if any, that is to be fixed as to when the
holders of record of Common Stock (or other securities) shall be entitled to
exchange their Common Stock (or other securities) for securities or other
property deliverable upon such acquisition, reorganization, reclassification,
consolidation, merger, transfer of substantially all of the assets of the
Company, dissolution, liquidation or winding up.

(i) Fractional Shares. No fractional Common Stock shall be issued upon exercise
of the Conversion Call option. All Common Stock (including fractions thereof)
issuable upon exercise of the Conversion Call option shall be aggregated for
purposes of determining whether the conversion would result in the issuance of
any fractional share. If, after the aforementioned aggregation, the exercise
would result in the issuance of any fractional share, the Company shall, in lieu
of issuing any fractional shares, pay cash equal to the product of such fraction
multiplied by the fair market value per Common Stock on the date of the
Conversion Call option is exercised (as reported by the NASDAQ or any other
national securities exchange on which the Common Stock are then listed for
trading, or if none, the most recently reported “over the counter” trade price
or if none, as determined in good faith by the Board of Directors of the
Company).

2. Standstill.

(a) General Standstill. Unless specifically authorized in writing in advance by
a majority of the members of the Board of Directors who are not director
designees of Investor pursuant to the Directors Designation Agreement, the
Investor hereby agrees that it shall not, and shall cause its Affiliates not to,
directly or indirectly, for so long as Investor owns 20% or more of the Voting
Stock or has rights to designate one or more directors for the Board of
Directors pursuant to the Directors Designation Agreement:

 

  (i) acquire, agree to acquire, or propose to acquire, in any manner, directly
or indirectly through an Affiliate, “beneficial ownership” (as determined
pursuant to Rule 13d-3 under the Securities Act, except that a person or group
shall be deemed to have beneficial ownership of shares of Voting Stock that such
person or group has the right to acquire regardless of when such right is first
exercisable) or control of:

 

  (A) any securities of the Company or the Operating Partnership (or options,
rights or warrants or other commitments to purchase or securities convertible
into (or exchangeable or redeemable for) Common Stock) as a result of which,
after giving effect to such purchase or acquisitions, Investor and its
Affiliates will Beneficially Own more than 34% of the outstanding Voting Stock;

 

  (B) any subsidiary or any assets or properties of the Company or any
subsidiary or division thereof;

 

  (ii)

initiate, make or participate in any “solicitation” of “proxies” or become a
“participant” in any “election contest” (as such terms are used in the current
and

 

3



--------------------------------------------------------------------------------

  any future proxy rules of the Commission, but (1) disregarding clause (iv) of
Rule 14a-1(l)(2) under the Exchange Act and (2) including any exempt
solicitation pursuant to Rule 14a-2(b)(1) under the Exchange Act) with respect
to the Company; provided the foregoing shall not be deemed to prohibit
(a) Investor from voting (or casting a written consent solicited by the Company)
regarding its Common Stock in the manner it deems appropriate, (b) voting for
the election of directors who are members of the current Board of Directors or
their successors as provided in the Directors Designation Agreement, or
(c) Investor’s designees on the Board of Directors from participating in board
deliberations, subject to compliance with the Company’s governing documents;

 

  (iii) call, or in any way encourage or participate in a call for, any special
meeting of shareholders of the Company (or take any action with respect to
acting by written consent of the shareholders of the Company); request, or take
any action to obtain or retain any list of holders of any securities of the
Company; or initiate or propose any shareholder proposal (including, without
limitation, any proposal to amend the Articles of Incorporation or Bylaws) or
participate in or encourage the making of, or solicit shareholders of the
Company for the approval of, one or more shareholder proposals;

 

  (iv) seek to encourage any third person to vote Common Stock or the securities
of the Company in opposition to a recommendation of a majority of the Board of
Directors, notwithstanding the fact the Investor may vote its shares in such
opposition;

 

  (v) seek representation on the Board of Directors or a change in the
composition or size of the Board of Directors other than as expressly permitted
by the Directors Designation Agreement;

 

  (vi) form, join or act in concert with any other person with respect to a
“group” (as defined in Section 13(d)(3) of the Exchange Act) relating to the
Company other than a group existing as of the date of this Agreement of
Investor, IRSA and the investors in Investor as of the date hereof;

 

  (vii) assist or encourage any attempt by any other person to do any of the
foregoing;

 

  (viii) disclose any intention, plan or arrangement inconsistent with the
provisions of this Section 2;

 

  (ix) request the Company or any of its directors, officers, employees or
agents to amend or waive any provisions of this Section 2(a) or Article XI of
the Articles of Incorporation (except for the Ownership Limit Waiver to be
provided on the Closing Date) or seek to challenge the legality or effect
thereof; or

The provisions of this Section 2 are referred to in this Agreement,
collectively, as “Restricted Activities.” Notwithstanding the foregoing, nothing
in this Section 2 shall prohibit the Investor or their Affiliates from making a
proposal to acquire any Company or Operating Partnership asset or property for
which the Company or the Operating Partnership publicly announces an intention
to sell or for which the Company or the Operating Partnership actively solicits
acquisition proposals from third parties.

 

4



--------------------------------------------------------------------------------

(b) Investment Company Matters. The Investor shall not be or become an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended.

(c) Ownership. The Investor and IRSA represent and warrant that as of the date
of the Purchase Agreement, that neither they nor their affiliates beneficially
own, and did not from the date of the Purchase Agreement to the Closing Date
beneficially own, any Voting Stock.

3. Preemptive Rights.

(a) Sale of New Securities. The Investor and its Affiliates and their respective
Subsidiaries shall have the right to purchase up to its pro rata share (based on
its percentage of Beneficial Ownership of the Company, on a fully diluted basis)
of all issuances of equity or securities convertible to or exchangeable for
equity in the Company from the Closing Date to January 31, 2015 (or until
January 31, 2018, provided that Investor’s combined stake (including the
Preferred Shares if converted) represents at least ten million
(10,000,000) shares of Common Stock), if the Investor and/or its Affiliates
and/or their respective Subsidiaries have purchased the Preferred Shares, if at
any time or from time after the Closing Date, the Company makes any public or
non-public offering of any equity securities (including Common Stock or
preferred shares, options or debt that is convertible or exchangeable into
equity securities or that include an equity component, such as an “equity”
kicker, including any hybrid security) (any such security, a “New Security”) for
cash (excluding the issuance or sale in the aggregate of up to 200,000 shares of
Common Stock in any six month period through the equity distribution agreement
with JMP Securities or the standby equity distribution agreement with YA Global
Master SPV Ltd., or any similar equity distribution arrangement executed prior
to the day hereof and, for the avoidance of doubt, other than (1) pursuant to
the granting of employee equity awards, in each case in the ordinary course of
equity compensation awards or stock purchase plans or dividend reinvestment
plans, or (2) issuances for the purposes of consideration in acquisition
transactions), the Investor shall be afforded the opportunity to acquire from
the Company for the same price and on the same terms as such securities are
proposed to be offered to others, up to the amount of New Securities in the
aggregate required to enable it to maintain its then proportionate Common
Stock-equivalent interest (including Common Stock issuable upon Preferred Shares
Beneficially Owned by Investor), subject to the limitation set forth in
Section 2(a)(i)(A). The amount of New Securities that the Investor shall be
entitled to purchase in the aggregate, subject to the limitations set forth in
Section 2(a)(i)(A), shall be determined by multiplying (x) the total number of
such offered shares of New Securities by (y) a fraction, the numerator of which
is the number of Common Stock held by the Investor (including Common Stock
issuable upon Preferred Shares and Warrants beneficially owned by Investor), and
the denominator of which is the number of Common Stock then outstanding
(including Common Stock issuable upon Preferred Shares and Warrants beneficially
owned by Investor).

(b) Notice. In the event the Company proposes to offer New Securities, it shall
give the Investor prior written notice of its intention, describing the price
(or range of prices), anticipated amount of securities, timing and other terms
upon which the Company proposes to offer the same, no later than ten
(10) Business Days prior to the commencement of such offer or sale, as the case
may be, or six (6) Business Days prior the commencement of such offer in the
case of an underwritten public offering of Common Stock or preferred shares on
an “overnight” or equivalent expedited offering (an “Expedited Offering”). The
Investor shall have seven (7) Business Days (four (4) Business Days in the case
of an Expedited Offering) from the date of receipt of such a notice to notify
the Company in writing that it intends to exercise such purchase rights and as
to the amount of New Securities the Investor desires to purchase. Such notice
shall constitute a non-binding indication of interest of the Investor to
purchase the amount of New Securities so specified at the price and other terms
set forth in the Company’s notice to it. The failure of the Investor to respond
within such seven (7) Business Day period (or four (4) Business Day period in
the case of an Expedited Offering) period shall be deemed to be a waiver of the
Investor’s rights under this Section 3 only with respect to the offering
described in the applicable notice.

 

5



--------------------------------------------------------------------------------

(c) Purchase Mechanism. If the Investor exercises its preemptive rights provided
in this Section 3, the closing of the purchase of the New Securities with
respect to which such right has been exercised shall take place (a) in the case
of any public offering, simultaneously with the closing of such offering to
other purchasers, or (b) in the case of any private offering, upon the later to
occur of the closing of such offering and thirty (30) calendar days after the
giving of notice of such offering. Each of the Company and the Investor agrees
to use its commercially reasonable efforts to secure any regulatory or other
consents or shareholder approval, and to comply with any law or regulation
necessary in connection with the offer, sale and purchase of, such New
Securities.

(d) Failure of Purchase. In the event the Investor fails to exercise its
preemptive rights provided in this Section 3 within the prescribed period or, if
so exercised, the Investor is unable to consummate such purchase within the time
period specified in Section 3(c) above, the Company shall thereafter be entitled
during the period of ninety (90) days following the conclusion of the applicable
period to sell or enter into an agreement (pursuant to which the sale of the New
Securities covered thereby shall be consummated, if at all, within thirty
(30) days from the date of said agreement) to sell the New Securities not
elected to be purchased pursuant to this Section 3 or that the Investor is
unable to purchase because of such failure to obtain any such consent or
approval, at a price and upon terms no more favorable to the purchasers of such
securities than were specified in the Company’s notice to the Investor.
Notwithstanding the foregoing, if such sale is subject to the receipt of any
regulatory or other consents, shareholder approval or the expiration of any
waiting period, the time period during which such sale may be consummated shall
be extended until the expiration of five Business Days after all such approvals
or consents have been obtained or waiting periods expired, but in no event shall
such time period exceed 180 days from the date of the applicable agreement with
respect to such sale. In the event the Company has not sold the New Securities
or entered into an agreement to sell the New Securities within said ninety
90-day period (or sold and issued New Securities in accordance with the
foregoing within thirty (30) days from the date of said agreement (as such
period may be extended in the manner described above for a period not to exceed
180 days from the date of said agreement)), the Company shall not thereafter
offer, issue or sell such New Securities without first offering such securities
to the Investor in the manner provided above.

(e) Cooperation. The Company and the Investor shall cooperate in good faith to
facilitate the exercise of the Investor’s rights hereunder, including securing
any required approvals or consents.

4. Additional Matters.

(a) Investor Participation. Investor’s participation in the Company’s financial
and operating policy decisions will be through its director designees elected
pursuant to the Directors Designation Agreement. As long as the Investor has the
right to designate one or more directors for the Board of Directors, the Company
shall furnish the Investor with such financial and operating data and other
information with respect to the business, finance and properties of the Company
as the Company prepares and compiles for members of its Board of Directors in
the ordinary course. In case the Investor has no designee on the Board of
Directors, but the standstill provided in Section 2 above is still in place,
then the Company undertaking shall also remain effective and those rights shall
be afforded directly to the Investor.

(b) Employment Agreements. On the Closing Date, the Company will enter into
employment agreements with the Company executives listed on Exhibit 4(b), with
the terms included on such exhibit.

 

6



--------------------------------------------------------------------------------

5. Termination. This Agreement, and the respective rights and obligations of the
parties hereof, shall terminate upon the earlier of (i) Investor ceasing to
Beneficially Own 7% of the Voting Stock after the Closing Date or (ii) the
execution of a written agreement of the parties to terminate this Agreement.

6. Miscellaneous.

(a) Amendment. No amendment or waiver of any provision of this Agreement will be
effective with respect to any party unless made in writing and signed by an
officer of a duly authorized representative of such party.

(b) Waivers. The conditions to each party’s obligations in the Agreement are for
the sole benefit of such party and may be waived by such party in whole or in
part to the extent permitted by applicable law. No waiver of any party to this
Agreement will be effective unless it is in a writing signed by a duly
authorized officer of the waiving party that makes express reference to the
provision or provisions subject to such waiver.

(c) Counterparts and Facsimile. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.

(d) Governing Law and Forum. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
the principles of conflicts of laws. Each of the parties hereto hereby
irrevocably consents, to the maximum extent permitted by law, that any action or
proceeding relating to this Agreement or the transactions contemplated hereby
shall be brought, at the option of the party instituting the action or
proceeding, in any court of general jurisdiction in New York County, New York,
in the United States District Court for the Southern District of New York or in
any state or federal court sitting in the area currently comprising the Southern
District of New York. Each of the parties hereto waives any objection that it
may have to the conduct of any action or proceeding in any such court based on
improper venue or forum non conveniens, waives personal service of any and all
process upon it, and consents that all service of process may be made by mail or
courier service directed to it at the address set forth herein and that service
so made shall be deemed to be completed upon the earlier of actual receipt or
ten days after the same shall have been posted or delivered to a nationally
recognized courier service. Nothing contained in this shall affect the right of
any party hereto to serve legal process in any other manner permitted by law.

(e) IRSA Guarantee. IRSA is a party to this Agreement solely for purposes of
guaranteeing the obligations of the Investor and shall be liable to the Company,
to the same extent as the Investor, for the obligations of the Investor
hereunder.

(f) Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to the Investor, shall be delivered to Real Estate Strategies L.P. Clarendon
House 2, Church Street, Hamilton HM CX, Bermuda, c/o IRSA Inversiones y
Representaciones Sociedad Anónima, Bolívar 108 (C1066AAB), Buenos Aires,
Argentina, fax no. +54 (11) 4323-7449, Attention: Eduardo S. Elsztain, with
copies to and Zang, Bergel & Vines Abogados, Florida 537, 18th Floor,
(C1005AAK), Buenos Aires, Argentina, fax no. +54 (11) 5166-7070, Attention:
Pablo Vergara del Carril; or if sent to the Company or the Operating
Partnership, shall be delivered to Supertel Hospitality, Inc., 1800 West
Pasewalk Avenue, Suite 200, Norfolk, Nebraska 68701, fax no.

 

7



--------------------------------------------------------------------------------

(402) 371-4229 Attention: Chief Executive Officer, with a copy to McGrath North
Mullin & Kratz, PC LLO, Suite 3700 First National Tower, 1601 Dodge Street,
Omaha, Nebraska 68102, fax no. (402) 952-1802, Attention: Guy Lawson. Each party
to this Agreement may change such address for notices by sending to the parties
to this Agreement written notice of a new address for such purpose.

(g) Confidentiality. For the avoidance of doubt, the confidentiality agreement,
dated as of December 20, 2010, by and between the Company and the Investor shall
continue in full force and effect notwithstanding this Agreement.

(h) Captions. The section, paragraph and clause captions herein are for
convenience of reference only, do not constitute part of this Agreement and will
not be deemed to limit or otherwise affect any of the provisions hereof.

(i) No Third Party Beneficiaries. Nothing contained in this Agreement, expressed
or implied, is intended to confer upon any person or entity other than the
parties hereto, any benefit right or remedies.

(j) Time of Essence. Time is of the essence in the performance of each and every
term of this Agreement.

(k) Public Announcements. Subject to each party’s disclosure obligations imposed
by law or regulation, each of the parties hereto will cooperate with each other
in the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement or the other Transaction Documents
(as defined in the Purchase Agreement), and no party hereto will make any such
news release or public disclosure without first consulting with the other party
hereto and receiving its consent (which shall not be unreasonably withheld or
delayed) and each party shall coordinate with the other with respect to any such
news release or public disclosure.

(l) Successors, Assigns and Transferees. This Agreement and the rights and
obligations hereunder shall be binding upon and inure to the benefit of the
parties and their respective legal representatives, heirs, legatees, successors,
and assigns and any other transferee.

(m) Assignment. Except as otherwise provided in this Section 6(m), this
Agreement and the rights and obligations hereunder may not be assigned without
the prior written consent of the parties hereto and any purported or attempted
assignment or other transfer of rights or obligations under this Agreement
without such consent shall be void and of no force or effect. Notwithstanding
any provision in this Agreement to the contrary, the Investor may, in its sole
discretion and without the Company’s prior consent, assign the rights and
obligations under Section 3 to any of its Affiliates that agrees in writing for
the benefit of the Company to be bound by the relevant terms of this Agreement
and the other Transaction Documents; provided that, such Affiliate is permitted
under applicable law or regulation to exercise such rights to purchase New
Securities under Section 3 of this Agreement.

(n) Expenses; Attorney’s Fees. Each party will be solely responsible for its
fees and expenses in connection with the transactions contemplated herein,
including the fees and expenses of their respective attorneys, accountants,
investment bankers and consultants. In any action or proceeding brought to
enforce any provision of this Agreement, the successful party shall be entitled
to recover reasonable attorney’s fees and expenses in addition to any other
available remedy.

(o) Recapitalization or Exchange Affecting the Company’s Capital Stock. The
provisions of this Agreement shall apply in accordance with its terms with
respect to all of the shares of beneficial

 

8



--------------------------------------------------------------------------------

interest of the Company or any successor thereto (including a successor by
merger or consolidation) or that may be issued in respect of, in exchange for,
or in substitution of such shares, as applicable, and shall be appropriately
adjusted for any stock dividends, splits, reverse splits, combinations,
recapitalizations, and the like occurring after the date hereof.

(p) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal, or unenforceable in any respect for any reason, the validity, legality,
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby.

(q) Entire Agreement. This Agreement (including the exhibit hereto) and the
Transaction Documents constitute the entire agreement, and supersede all other
prior agreements, understandings, representations and warranties, both written
and oral, between the parties, with respect to the subject matter hereof.

7. Definitions. Capitalized terms used but not defined in this Agreement or this
Section 8 shall have the meanings ascribed to such terms in the Purchase
Agreement.

(a) “Affiliate” means, with respect to any person, any person directly or
indirectly controlling, controlled by or under common control with, such other
person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) when used
with respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such person, whether
through the ownership of voting securities by contract or otherwise.

(b) “Agreement” has the meaning ascribed such term in the preamble.

(c) “Articles of Incorporation” means the Articles of Incorporation of the
Company (as amended and supplemented from time to time).

(d) “Board of Directors” has the meaning ascribed to such term in Section 1(a).

(e) “Beneficially Own,” “Beneficially Owned” or “Beneficial Ownership” means
with respect to any securities, having beneficial ownership of such securities
(as determined pursuant to Rule 13d-3 under the Exchange Act.

(f) “Beneficial Ownership Limitation” shall have the meaning ascribed to such
term in the Designation of the Terms of the Series C Cumulative Preferred Stock
as set forth in the Articles of Incorporation.

(g) “Business Day” means any day except a Saturday, Sunday or other day on which
banks in New York, New York and Ciudad Autónoma de Buenos Aires, Argentina are
authorized by law to close, other than the Jewish holidays listed by Bloomberg
under CDR-JW (including Pesach 1st day, Pesach 2nd day, Pesach 7th day, Pesach
8th day, Shavuot, Shavuot (yizcor), Rosh Hashanah, Yom Kippur, Sucot, Shemini
Atzeret and Simjat Tora)

(h) “Closing Date” shall have the meaning ascribed to such term in the Purchase
Agreement.

(i) “Commission” means the Securities and Exchange Commission.

(j) “Common Stock” has the meaning ascribed to such term in the recitals.

 

9



--------------------------------------------------------------------------------

(k) “Company” has the meaning ascribed to such term in the preamble.

(l) “Conversion Call” has the meaning ascribed to such term in Section 2(a).

(m) “Conversion Call Notice” has the meaning ascribed to such term in
Section 2(b).

(n) “Directors Designation Agreement” has the meaning ascribed to such term in
the recitals.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p) “Expedited Offering” has the meaning ascribed to such term in Section 4(b).

(q) “Investor” has the meaning ascribed to such term the preamble.

(r) “Investor Designees” has the meaning ascribed to such term in the Directors
Designation Agreement.

(s) “IRSA” has the meaning ascribed to such term in the preamble.

(t) “New Security” has the meaning ascribed to such term in Section 4(a).

(u) “Operating Partnership” has the meaning ascribed to such term in the
recitals of the Purchase Agreement.

(v) “Ownership Limit Waiver” has the meaning ascribed to such term in the
Purchase Agreement.

(w) “Preferred Shares” has the meaning ascribed to such term in the recitals.

(x) “Purchase Agreement” has the meaning ascribed to such term in the recitals.

(y) “Restricted Activities” has the meaning ascribed to such term in
Section 3(a).

(z) “Securities Act” means the Securities Act of 1933, as amended.

(aa) “Subsidiary” means those corporations, banks, savings banks, associations
and other persons of which such person owns or controls 51% or more of the
outstanding equity securities either directly or through an unbroken chain of
entities as to each of which 51% or more of the outstanding equity securities is
owned directly or indirectly by its parent.

(bb) “Transaction Documents” has the meaning ascribed to such term in the
Purchase Agreement.

(cc) “Voting Stock” means any capital stock of any class or kind having the
power to vote generally for the election of directors of the Company.

(dd) “Warrant Shares” has the meaning ascribed to such term in the recitals.

(ee) “Warrants” has the meaning ascribed to such term in the recitals.

[SIGNATURE PAGE FOLLOWS.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

REAL ESTATE STRATEGIES L.P By: JIWIN S.A. General Partner

/s/ Eduardo Elsztain

Name: Eduardo Elsztain Title: Chairman IRSA Inversiones y Representaciones
Sociedad Anónima By:

/s/ Eduardo Elsztain

Name: Eduardo Elsztain Title: Chairman SUPERTEL HOSPITALITY, INC. By:

/s/ Kelly A. Walters

Name: Kelly A. Walters Title: Chief Executive Officer

Investor Rights and Conversion Agreement Signature Page

 

11



--------------------------------------------------------------------------------

EXHIBIT 4(b)

 

Employment Contracts    Position    Term    2011 Salary      Severance Salary *
Kelly A. Walters    President / CEO    3 years    $ 262,000       Three Years
Corrine L. Scarpello    SVP / CFO    3 years    $ 200,000       Three Years Dave
Walter    SVP / Treasurer    2 years    $ 147,000       Two Years Steven C.
Gilbert    SVP / COO    2 years    $ 144,000       Two Years

 

* Paid if terminated without cause or executive terminates for good reason, as
stated in the form of Employment Agreement attached hereto, in Section 6.
Severance amount reduces by 6 months each year. One-third of severance will be
paid in the form of Supertel equity to the extent available from shareholder
approved plans. The Compensation Committee will review current plans and
recommend additional plans for shareholder approval for this purpose.
Additionally, the Compensation Committee will consider compensation arrangements
that tie a portion of the compensation to performance metrics.

 

12